DETAILED ACTION
This office action is in response to applicant's communication filed on 06/02/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1, 8, 15, 22 and 27 are amended further through an examiner’s amendment.
Claim 21 is cancelled through an examiner’s amendment. Claims 3, 7, 10, 14, 17 and 19-20 were previously canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
			Authorization for this examiner’s amendment was given in an interview by Applicant’s representative (Pengju Shang, Registration No.: 80,050) on June 09, 2022, and further confirmed through emails with Applicant’s representatives (Xin Xie, Registration No.70890 and Attorney Shang) on June 10 and 13, 2022.

Independent claims 1, 8 and 15, and dependent claims 22 and 27 have been amended as follows. Dependent claim 21 has been canceled:	
1. 	(Currently Amended) A system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
	storing first data of a first data type in a first database that is structured for the first data type, the first database being associated with a first ontology;
storing second data of a second data type different from the first data type in a second database that is structured for the second data type, wherein the second data is generated at a higher rate than the first data, and the second database is associated with a second ontology different from and incompatible with the first ontology;
receiving a first information request relating to being associated with 
determining a first response to the first information request based on the second data
obtaining, from sources having respective accuracy levels, pieces of attribute data associated with the first entity from the second data, the pieces of attribute data comprising at least one of the location-based attribute of the first entity, the time-based attribute of the first entity, or the relationship attribute;
assigning respective weights to the pieces of attribute data based at least in part on corresponding accuracy levels; and
generating pieces of interpolated attribute data by interpolating the pieces of attribute data based on the respective assigned weights;[[;; and]]
receiving a second information request relating to the second data;
determining a second response to the second information request based on the first data; and
providing a merged view of the first response and the second response by incorporating at least a portion of the first data and at least a portion of the second data in order to facilitate a meeting detection operation or a location detection operation relating to the first entity


8.	(Currently Amended) A method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, the method comprising:
storing first data of a first data type in a first database that is structured for the first data type, the first database being associated with a first ontology;
storing second data of a second data type different from the first data type in a second database that is structured for the second data type, wherein the second data is generated at a higher rate than the first data, and the second database is associated with a second ontology different from and incompatible with the first ontology;
receiving a first information request relating to being associated with 
determining a first response to the first information request based on the second data
obtaining, from sources having respective accuracy levels, pieces of attribute data associated with the first entity from the second data, the pieces of attribute data comprising at least one of the location-based attribute of the first entity, the time-based attribute of the first entity, or the relationship attribute;
assigning respective weights to the pieces of attribute data based at least in part on corresponding accuracy levels; and
generating pieces of interpolated attribute data by interpolating the pieces of attribute data based on the respective assigned weights;[[ and]]
receiving a second information request relating to the second data;
determining a second response to the second information request based on the first data; and
providing a merged view of the first response and the second response by incorporating at least a portion of the first data and at least a portion of the second data in order to facilitate a meeting detection operation or a location detection operation relating to the first entity


15.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
storing first data of a first data type in a first database that is structured for the first data type, the first database being associated with a first ontology;
storing second data of a second data type different from the first data type in a second database that is structured for the second data type, wherein the second data is generated at a higher rate than the first data, and the second database is associated with a second ontology different from and incompatible with the first ontology;
receiving a first information request relating to being associated with 
determining a first response to the first information request based on the second data
obtaining, from sources having respective accuracy levels, pieces of attribute data associated with the first entity from the second data, the pieces of attribute data comprising at least one of the location-based attribute of the first entity, the time-based attribute of the first entity, or the relationship attribute;
assigning respective weights to the pieces of attribute data based at least in part on corresponding accuracy levels; and
generating pieces of interpolated attribute data by interpolating the pieces of attribute data based on the respective assigned weights;[[ and]]
receiving a second information request relating to the second data;
determining a second response to the second information request based on the first data; and
providing a merged view of the first response and the second response by incorporating at least a portion of the first data and at least a portion of the second data in order to facilitate a meeting detection operation or a location detection operation relating to the first entity


21.	(Cancelled) 

22.	(Currently Amended) The system of claim 1, wherein the second data comprises multiple different types of geo-temporal data, and wherein the providing of the merged view 

27.	(Currently Amended) The system of claim 1, wherein the providing of the merged view 
	using a first icon type, first location information of the first entity from the second database, 
	using a second icon type, second location information of the first entity from the second database that is manually inputted; 
	using a third icon type, third location information of the first entity extracted from an external source separate from the second database; and 
	using a fourth icon type, fourth location information of the first entity generated by interpolation of the first location information, the second location information, and the third location information.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18, and 22-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
			The current application is directed toward providing an unified data model for data stored in disparate databases defined by different ontologies, in order to enable an application layer to serve information requests by processing/connecting/ enriching data generated and/or stored differently, such as data representing low-scale, high-level objects (entity data) and data representing high-scale, low-level objects (geo-temporal data). Further, the high-scale data is enriched with attribute data retrieved from a variety of sources associated with respective accuracy levels, wherein pieces of attribute data are assigned respective weights based on accuracy levels, and pieces of interpolated attribute data are generated based on the assigned weights.
			The most relevant prior arts are Ryan (US 2017/0094490 A1) in view of Thomson (US 2016/0070758 A1), Pal (US 2017/0357903 A1), Chronix (“Chronix: Long term storage and retrieval technology for anomaly detection in operational data”, 2017) and Layson (US 2014/0361899A1).
		          However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following:
“...obtaining, from sources having respective accuracy levels, pieces of attribute data associated with the first entity from the second data, the pieces of attribute data comprising at least one of the location-based attribute of the first entity, the time-based attribute of the first entity, or the relationship attribute;
assigning respective weights to the pieces of attribute data based at least in part on corresponding accuracy levels; and
generating pieces of interpolated attribute data by interpolating the pieces of attribute data based on the respective assigned weights;[[;; and]]
receiving a second information request relating to the second data;
determining a second response to the second information request based on the first data; and
providing a merged view of the first response and the second response by incorporating at least a portion of the first data and at least a portion of the second data in order to facilitate a meeting detection operation or a location detection operation relating to the first entity...”

			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pradeep (US 2018/0231653 A1) discloses a system and method to enable entity tracking, wherein positions of entities detected by a plurality of different sensors are resolved to an environment-relative coordinate system so that entities identified by one sensor can be tracked across other sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165